Robert Bancroft and others as the executive committee of the Springfield & Clark County War Service constitute a de facto body chosen for the purpose to collect and administer the funds of the War Chest of said counties. This committee collected some $1,339,247.86, the subscription cards authorizing the committee to expend the subscriptions “for such war needs as to them seem best”. After the war, and on June 1, 1921, there remained on hand, $207,539.69.
The committee brought this original action in the Clark Common Pleas to approve its administration of the fund up to the armistice and to approve the legality of its disposal in transferring the greater part of the balance for the care of sick and disabled ex-service men in Clark county; and to discharge it of its trust.
The American Legion intervened, claiming that the doctrine of cy pres applied. The Disabled Veterans depended on the same principle. J. K. Williams intervened for himself and other subscribers and claimed that the money remaining should be returned, pro rata to the subscribers.
_ The Common Pleas approved the committee’s disposal of the fund in toto and discharged said committee. The Court of Appeals ordered the balance be returned to be refunded to the subscribers. The sole question is the construction of the language in the subscription card which reads: “I authorize the Executive Committee of the War Service to expend my subscription for such war needs as to them seem best.”
Attorneys — J. E. Bowman and John Cole for War Chest Committee; Homer C. Corry, Charles B. Zimmerman and Horace C. Keifer for Legion; Anderson & McKee and Fred W. Howell for Veteran; Malcolm E. Spencer for Springfield (City); all of Springfield.
In the Supreme Court it is claimed that “war needs” must be given its ordinary and usual meaning; and that there is nothing which warrants its restriction to those war needs incident to a state of hostilities — this last being Williams’ contention.
The most gigantic “war need” it is claimed is the necessity for caring for injured combatants and therefore the application of the fund to the care of sick and disabled veterans is a precise fulfillment of the authorization of the subscriptions.